Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard (7,392,119) in view of Tanaka (2005/0029764). 
Regarding claim 2, Allard discloses a system for monitoring (col. 4, line 35 “monitor system”) a vehicle, the system comprising: 
a first magnetometer (FIG. 1, sensor 4) configured to record first magnetic data (FIG. 1, ‘4’, col. 2, line 25, “wheel equipped with two magnetic sensors”, col. 2, lines 32-34, “signal generated by the variation in the magnetic field is measured at the terminals of each of the two magnetic sensors”), the first magnetometer disposed at a first location on a vehicle (FIG. 1, sensor 4 is mounted on a wheel), the vehicle; 
a second magnetometer (FIG. 1, sensor 5) configured to record second magnetic data (FIG. 1, ‘5’, col. 2, line 25, “wheel equipped with two magnetic sensors”, col. 2, lines 32-34, “signal generated by the variation in the magnetic field is measured at the terminals of each of the two magnetic sensors”), the second magnetometer disposed at a second location on (FIG. 1, sensor 5 is mounted on a different location on wheel 2) vehicle, said second location being different from the first location (FIG. 1 shows sensors 4 and 5 mounted next each other on wheel 2 i.e. different locations); and 
a processor configured to receive the first magnetic data and the second magnetic data, and to use the first and second magnetic data to determine at least a heading of the vehicle (col. 3, lines 51-56, calculation unit programmed to determine from the phase shift between the two periodic signals, the direction of the rotation of the wheel).	Allard does not explicitly, but Tanaka teaches a human propelled cart (FIG. 1). 
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Allard by incorporating the identification of position and orientation of a cart propelled by a human as taught by Tanaka in order to move the cart quickly and accurately on the right path by estimating the position and orientation of the cart with respect to the path. 
Regarding claim 6, Tanaka wherein the first magnetometer is disposed at a first height and the second magnetometer is disposed at a second height that is different from the first height (FIG. 1 shows sensors 8 and 9 are mounted at different locations, different height. Sensor 8 is mounted on the wheel and sensor 9 is mounted on plate 3 which is higher than sensor 8 location).  
Regarding claim 7, Tanaka teaches a motion sensor that generates motion data representing motion of the human-propelled cart, wherein the processor is configured to use the motion data in combination with the heading to estimate a location of the human-propelled cart (FIG. 2, ¶0023, “laptop computer 7 is turn on and the program activate, and the angle and acceleration sensor unit 6 is turn on and the acceleration sensor 9 and the rotation angle sensor 10 activate. The computer 7 executes the program and utilizes the position of x-axis, y-axis and z-axis of the sensor unit 6 at the activation as a fundamental coordinate system in the data processing..¶0024, “he computer 7 calculate the moving distance of the dolly 4, that is, of the barrow in real time from the rotation angle of the wheel 2 which is converted from the output data of the potentiometer of the wheel revolution sensor 8 and the outer diameter of the wheel 2, after that the computer 7 calculates the current position of the barrow, then, the observation equipment 5 by decomposing the moving distance to the each components in the directions of x-axis, y-axis and z-axis of the fundamental coordinate system with the use of the three-dimensional direction angle of the posture of the dolly 4”).  
Regarding claim 8, Tanka teaches wherein the motion sensor is a rotation sensor that senses rotation of a wheel of the human-propelled cart (FIG. 2, “10” rotation angle sensor).  

Claims 3-5, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allard (7,392,119) in view of Tanaka (2005/0029764) as applied to claim 1, and further in view of Coakley (5,576,691).

Regarding claim 3, Allard discloses wherein the first magnetometer is disposed in or on a wheel assembly of the human-propelled cart, the wheel assembly comprising a wheel coupled to a caster (FIG. 1, sensors 4 and 5).  
However, Allard does not explicitly, but Coakley teaches a wheel assembly configured to attach to the human-propelled cart, the wheel assembly comprising a wheel and a caster (FIG. 1, wheel “2” and caster “26”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Allard by incorporating the wheel assembly with a caster as taught by Coakley in order to provide more support and make it easier for cart to maneuver. 
Regarding claim 4, Allard discloses wherein the first magnetometer is inside the wheel (FIG. 1, sensor 4 is mounted inside the wheel).  
Regarding claim 5, Tanaka further teaches wherein the second magnetometer is attached to a frame of the human-propelled cart (FIG. 1 shows acceleration sensor unit 6 mounted on the plate 3 of the cart. Examiner construes plate 3 as a frame. Furthermore, ¶0017, “an angle and acceleration sensor unit 6, a commercially available laptop computer 7, and a portable power supply (not shown), each of which are mounted to the top plate 3, a”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Allard by incorporating the identification of position and orientation of a cart propelled by a human as taught by Tanaka in order to move the cart quickly and accurately on the right path by estimating the position and orientation of the cart with respect to the path. 
Regarding claim 9, Coakley teaches wherein the processor is programmed to compare the estimated location of the human-propelled cart to a boundary of a cart confinement area to determine whether the human-propelled cart has been moved outside the cart confinement area  (col. 6, lines 58-69).    
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Allard by incorporating the wheel assembly with a caster as taught by Coakley in order to provide more support and make it easier for cart to maneuver. 


Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakley (5,576,691)  in view of Tanaka (2005/0029764). 


Regarding claim 10, Coakley discloses a system for monitoring a human-propelled cart (col. 3 lines, 42-49, Examiner construes “the brakes in the shopping cart is engaged when the cart exists a confined boundary” as “monitoring the human propelled cart”), comprising: 
a wheel assembly configured to attach to the human-propelled cart, the wheel assembly comprising a wheel and a caster (FIG. 1, wheel “2” and caster “26”); 
a heading sensor disposed on the wheel assembly, the heading sensor configured to generate heading data reflective of a heading of the human-propelled cart relative to a magnetic field of the Earth (col. 6, lines 29-33, sensors 86 and 88, lines 58-64, coils detect if the cart exists the facility); 
a motion sensor disposed on the wheel assembly (FIG. 4), the motion sensor configured to generate motion data reflective of movement of the human-propelled cart (col. 6, lines 29-36, “each time the wheel rotates, the magnet excites the rotation sensor); and 
a processor disposed on the wheel assembly (FIG. 4), the processor configured to use the heading data in combination with the motion data to estimate a location of the human- propelled cart relative to a reference location (col. 6, lines 29-43).  
Examiner construes the combination of distance programmer and pulse counter as a processor and a combination of electromagnetic sensors 86, 88 and rotation sensor 92 to determine if the cart existed the confined space as estimating the location of the cart. However, should it be found that Coakley does not explicitly disclose, 
Tanaka teaches a motion sensor that generates motion data representing motion of the human-propelled cart, wherein the processor is configured to use the motion data in combination with the heading to estimate a location of the human-propelled cart (FIG. 2, ¶0023, “laptop computer 7 is turn on and the program activate, and the angle and acceleration sensor unit 6 is turn on and the acceleration sensor 9 and the rotation angle sensor 10 activate. The computer 7 executes the program and utilizes the position of x-axis, y-axis and z-axis of the sensor unit 6 at the activation as a fundamental coordinate system in the data processing..¶0024, “he computer 7 calculate the moving distance of the dolly 4, that is, of the barrow in real time from the rotation angle of the wheel 2 which is converted from the output data of the potentiometer of the wheel revolution sensor 8 and the outer diameter of the wheel 2, after that the computer 7 calculates the current position of the barrow, then, the observation equipment 5 by decomposing the moving distance to the each components in the directions of x-axis, y-axis and z-axis of the fundamental coordinate system with the use of the three-dimensional direction angle of the posture of the dolly 4”).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Allard by incorporating the identification of position and orientation of a cart propelled by a human as taught by Tanaka in order to move the cart quickly and accurately on the right path by estimating the position and orientation of the cart with respect to the path. 
Regarding claim 11, Coakley discloses wherein the motion sensor is a rotation sensor that senses rotation of the wheel (FIG. 4, rotation sensor 92).  

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coakley (5,576,691)  in view of Tanaka (2005/0029764) as applied to claim 10, and further in view of Allard (7,392,119).
Regarding claim 12, Coakley does not explicitly disclose, but  Allard teaches wherein the heading sensor comprises a magnetometer in the wheel (FIG. 1, sensors 4 and 5).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of locating the position of a vehicle as disclosed by Coakley by incorporating the heading sensor taught by Allard in order to provide an efficient and cost effective way to estimate the location. 

Regarding claim 13, Coakley discloses wherein the processor is programmed to compare the estimated location of the human-propelled cart to a boundary of a cart confinement area to determine whether the human-propelled cart has been moved outside the cart confinement area (col. 6, lines 58-69).  
Regarding claim 14, Coakley discloses wherein the wheel assembly includes a brake, and the processor is programmed to activate the brake to inhibit motion of the human-propelled cart in response to determining that the human-propelled cart has been moved outside the cart confinement area  (col. 6, lines 58-69).    
Regarding claim 15, Coakley discloses wherein the processor is configured to reset a tracked location of the human-propelled cart to the reference location in response to detecting a magnetic signature or electromagnetic signal associated with the reference location (col. 6, lines 65-69).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parsons (7,199,709) discloses hand-operated cart constructed for carrying luggage or packages includes a frame including a cargo area, and cart wheels connected to the frame and connected to a handrail arranged for manually displacing the cart. The cart also includes a distance sensor constructed and arranged to measure a travel distance of the cart, an interface unit and a processor constructed to receive travel distance data from the distance sensor (abstract).
O’Brien (2006/0290494) discloses A system and method for detecting an object on a cart, including a support structure, a cart detector and an object detector provided to the support structure and an alert device. The cart detector including a first sensor and a second sensor that are positioned to detect predetermined cart portions as a cart transitions from the first sensor to the second sensor. The object detector including a third sensor and a fourth sensor positioned to approximately simultaneously detect an object on the cart while not detecting upright elements of the cart (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667